In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-495V
                                    Filed: October 14, 2016
                                        UNPUBLISHED

****************************
JOHN NEUKOM,                            *
                                        *
                    Petitioner,         *      Joint Stipulation on Damages;
v.                                      *      Influenza;
                                        *      Guillain-Barre Syndrome; GBS;
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Sam Shirazi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On April 20, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) caused-in-
fact by his influenza vaccination of November 25, 2014. Petition at 1-2; Stipulation, filed
October 14, 2016, at ¶ 4. Petitioner further alleges that he experienced residual effects
of his injury for more than six months and that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.
Petition at 3-4; Stipulation at ¶¶ 4-5. “Respondent denies that petitioner’s GBS, or any
other condition, was caused-in-fact by his flu vaccination. ” Stipulation at ¶ 6.

       Nevertheless, on October 14, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $168,750.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 JOHN NEUKOM,

                           Petitioner,

 v.                                                             No. 16-495 V
                                                                Chief Special Master Nora Beth Dorsey
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                            Respondent.



                                                STIPULATION

        The parties hereby stipulate to the following matters:

         1.      Petitioner filed a petition for vaccine compensation under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of the flu

vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

§ 100.3 (a).

        2.       Petitioner received a flu immunization on November 25, 2014. 1

        3.       The vaccine was administered within the United States.

        4.       Petitioner alleges that he developed Guillain-Barre Syndrome ("GBS") that was

caused-in-fact by his flu vaccination, and that he has experienced residual effects of this injury

for more 'than six months.




I Petitioner received a shingles vaccine on the same day; however the shingles vaccine is not covered under the
Table.
        5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages on his behalf as a result of his condition.

        6.      Respondent denies that petitioner's alleged GBS, or any other condition, was

caused-in-fact by his flu vaccination.

        7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.      As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

        A lump sum of $168,750.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages-that would be available under 42 U.S.C.
        § 300aa-15(a).

        9.      As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upori this petition.

        10.     Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.



                                                   2
        11.    ·Payment made pursuant to paragraph 8, and any amounts awarded pursuant to

paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to. the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner as contemplated by a strict construction of 42

U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300~-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on November 25, 2014,

as alleged by petitioner in a petition for vaccine compensation filed on or about April 20, 2016,

in the United States Court of Federal Claims as petition No. 16-495V.

        14.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

        15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or ifthe Court of Federal Claims fails to enter judgment in conformity



                                                      3
with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement ofliability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner's alleged GBS, or any other condition,

was caused-in-fact by his flu vaccination.

        18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                                   END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I
I
I
I



                                                  4
Respectfully submitted,

PETITIONER:



  ~~
JONEiJKOM


ATTORNEY OF RECORD FOR
PET IONER:



   ISON H. HASKINS                                          EE. REEVES
MAGLIO CHRISTOPHER & TOALE                     Acting Deputy Director
1605 Main Street, Suite 710                    Torts Branch
Sarasota, FL 34236                             Civil Division
(888) 952-5242                                 U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                      ATTORNEY OF RECORD FOR
OF THESE           T      OF HEALTH            RESPONDENT:
AND U.UlYU'l>l..


                                                 #---~
                                               SAMSHIRAZI
Acting Director                                Trial Attorney
Division of Injury Compensation Programs       Torts Branch
Healthcare Systems Bureau                      Civil Division
U.S. Department of Health                      U.S. Department of Justice
5600 Fishers Lane                              P.O. Box 146
Parldawn Building, Mail Stop 08N146B           Benjamin Franklin Station
R.ockville, MD 20857                           Washington, DC 20044-0146
                                               (202) 532-0222

Dated:   ID/f //Jo) 6



                                           5